PER CURIAM.
Joshua I. Harris appeals the postconviction court's order summarily denying his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Because the court records attached to the denial order do not conclusively refute Harris's claim in ground two of his motion, in which he argued that his trial counsel was ineffective for failing to call a defense witness at trial whose testimony Harris alleged would have established that he did not shoot the victim, we reverse that part of the order and remand for the court to either hold an evidentiary hearing on this ground or attach additional records to its order conclusively refuting this claim. We otherwise affirm the order without further discussion.
AFFIRMED in part; REVERSED in part; and REMANDED.
TORPY, BERGER and LAMBERT, JJ., concur.